DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's request for continued examination submission filed on 01/27/2022 and amendments filed on  12/27/2021, have been entered.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/27/2021, with respect to amended claim 1, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections over claim 1, 4, 6, 8, 10, 11, 12, 13 and 20 as being unpatentable over Augustin et al. (US 2007/0212475 A1) has been withdrawn.  The 112, second paragraph rejections over claim 10, 11 and 20 have been withdrawn in light of Applicant’s amendments. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Steven P. Fallon on February 23, 2022.
The application has been amended as follows: 

In CLAIM 8, line 1, insert “initial” before -- mixture --



 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not suggest or teach a method of comprising a mixture of carrageenan with water subjected to a dissolution temperature of the carrageenan in the water, applying a pressure difference of at least 200 MPa across at least one nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 








/HONG T YOO/Primary Examiner, Art Unit 1792